Case: 09-60006     Document: 00511179830          Page: 1    Date Filed: 07/20/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            July 20, 2010
                                     No. 09-60006
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee

v.

CHARLES EDWARD SPARKMAN, also known as Edward Charles Sparkman,
also known as Popa Charlie,

                                                    Defendant-Appellant


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                              USDC No. 3:06-CR-200-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
           Charles Edward Sparkman was convicted of being a felon in possession
of a firearm. United States v. Sparkman, 289 F. App’x 12, 13 (5th Cir. 2008),
cert. denied, 129 S. Ct. 939 (2009). We affirmed Sparkman’s conviction but
remanded the case for resentencing because Sparkman had not been adequately
warned about the disadvantages of representing himself at sentencing. Id. On
remand, Sparkman was represented by counsel and sentenced to 294 months


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60006    Document: 00511179830 Page: 2        Date Filed: 07/20/2010
                                 No. 09-60006

of imprisonment and a five-year term of supervised release. Sparkman now
appeals that sentence.
      Sparkman was sentenced as an armed career criminal pursuant to 18
U.S.C. § 924(e). He argues that neither his 1990 conviction for armed robbery,
his 1984 conviction for house burglary, nor his 1988 conviction for burglary of an
occupied dwelling were violent felonies that qualified as predicate convictions for
the enhancement. Because Sparkman concedes that he has two other such
predicate convictions, the enhancement was appropriate if any one of the three
convictions at issue was a qualifying conviction. See § 924(e). Employing a
categorical approach, see Taylor v. United States, 495 U.S. 575, 602 (1990), and
looking only to the documents approved by Shepard v. United States, 544 U.S.
13, 16 (2005), we conclude that each of the challenged convictions was a
qualifying predicate conviction that supported the enhancement. See Taylor,
495 U.S. at 598, 602.
      Sparkman’s brief includes additional arguments that the district court
erred in applying offense level enhancements under U.S.S.G. § 2K2.1 and 3C1.1
because the facts supporting those enhancements had not been proven beyond
a reasonable doubt to a jury. However, because Sparkman’s sentence was the
result of the armed career criminal enhancement, the district court’s
determinations with respect to the § 2K2.1 and § 3C1.1 enhancements are
irrelevant. Accordingly, we do not reach these arguments.
      AFFIRMED.




                                        2